578 So. 2d 40 (1991)
Larry PHILIPS, Appellant,
v.
STATE of Florida, Appellee.
Nos. 90-0954, 90-0999.
District Court of Appeal of Florida, Fourth District.
April 17, 1991.
Richard L. Jorandby, Public Defender, and Jill Hanekamp, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Carol Cobourn Asbury, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's conviction but remand with directions that appellant's written sentence be corrected to conform to the trial court's oral pronouncement that his sentence be concurrent with an earlier sentence. We reject appellant's claim relating to improper police conduct because it was not properly raised in the trial court. We also reject appellant's claim that the minimum mandatory sentencing provisions of the law prohibiting the purchase of drugs near a school constitutes cruel and unusual punishment. See State v. Burch, 545 So. 2d 279 (Fla. 4th DCA 1989).
ANSTEAD and DELL, JJ., and JAMES H. WALDEN, Senior Judge, concur.